DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 7 has been canceled which overcomes the 112(b) rejection to claim 7. Claims 1-6 and 8-20 are pending in the application.
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10158527 has been received and approved by the office on 02/22/2021.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Ethereum Stack Exchange(l) (casper - why does ethereum plan to move to proof of stake) teaches Etherrum blockchain plan to change the consensus procedure from Proof or Work to Proof of Stake based economic and performance considerations which teaches to change the consensus procedure for a blockchain from PoW to PoS permanently/planned. Other prior art, Chan (Consensus Mechanisms used in Blockchain) or Ethereum stack Exchange(2) (what are the scalability benefits of PoS vs PoW) teaches the pro and cons of different type of blockchain consensus mechanisms, such as proof of stake and proof of work. Torpey (Bitcoin hard forks may become safer with user voting) teaches change bitcoin’s consensus rules by miner voting. Kasper (US 20170323392 A1) teaches a new . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455